Case: 1:18-cr-00513-CAB Doc #: 74 Filed: 10/18/18 1 of 1. PagelD #: 342

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA, )
Plaintiff, CASE NO. 1:18 CR 513
v. JUDGE CHRISTOPHER A. BOYKO
Aaron Eisenberg,
Defendant. 5
WAIVER OF SPEEDY TRIAL

Through counsel, the Defendant has requested a continuance of his trial beyond
the time periods set forth in the Speedy Trial Act of 1974, 18 U.S.C. Section 3161. The
Defendant further represents that he has discussed his rights to a speedy trial with his
counsel and states that his interests will be best served by the granting of a continuance.
The Defendant hereby specifically waives his right to a speedy trial in this matter, and
requests that the Court find that the ends of justice served by granting a continuance
outweigh the interest of the public and the Defendant in a speedy trial.

Defense counsel represents that he has discussed the Defendant’s rights under
the Sixth Amendment and the Speedy Trial Act with him, is satisfied that the Defendant
understands his speedy trial rights, and concurs with the decision of the Defendant to

waive those rights.

 

 

 

 

 

: a
a = j 7) -} A -)@
— Date
[2-18 -f8B
bd, ironard6, Esq. Date

cop 1$él for Defendant Aaron Eisenberg

/
l
